Citation Nr: 1644009	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service-connected left foot pes planus and compensatory foot pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was scheduled to testify at a Travel Board hearing in April 2016.  However, in correspondence dated in April 2016, the Veteran, through her representative, indicated she no longer desired a hearing.  Accordingly, the hearing request is deemed withdrawn.    

Additional evidence was added to the claims file after the most recent supplemental statement of the case was issued in June 2014.  The evidence is not material to the claim at issue.  Accordingly, a remand for AOJ consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

During the entirety of the appeal period, the Veteran's left foot pes planus is manifested by no more than mild symptomatology, including intermittent pain and cramping.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left foot pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  More importantly, neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  

With regard to the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available records include service treatment records, VA treatment records, and VA examination reports from May 2009 and May 2014.  There is no evidence of any additional existing pertinent records as to this matter.  The examination reports and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In his November 2016 brief, the Veteran's representative requested that an additional examination be completed as the most recent examination is over 30 months old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege that the condition had worsened.  The Court also observed that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this regard, specific assertions as to how the Veteran's pes planus have worsened since her last VA examination in May 2014 were not provided.  There is similarly no objective evidence indicating that there has been a material change in the severity of her left foot pes planus since the last VA examination.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a June 2009 rating decision, the Veteran was granted entitlement to service connection for left foot pes planus and compensatory foot pain, effective September 24, 2008.  Her disability is rated as noncompensable and is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276-5284.  She appeals the initial rating assigned.

Under Diagnostic Code 5276, a noncompensable evaluation is warranted for mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral.  Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral.

The Veteran was afforded a VA examination in April 2009 regarding his left foot pes planus.  At that time she stated that she does not require current treatments because her job is primarily sedentary and she does not do athletics.  On examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  There was also no evidence of hammer toes, a skin or vascular foot abnormality, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  Weight bearing was normal, there was no pronation, no pain on manipulation, and the weight bearing line was over the great toe.  The examiner noted that the Veteran's arch was only mildly compromised and she still has about three-fourths of a typical arch.  The Veteran stated that her left foot only bothers her when she has to run or march, which she no longer does.  

An additional VA examination was provided in May 2014.  Since her previous examination, she said she had developed muscle cramps in her left foot when she turns it a certain way.  She indicated that when this happens, she falls to the floor and has to massage her foot to stop the muscle spasm.  The Veteran indicated that this occurs twice per month and lasts a few minutes, occurring more often when she wears tennis shoes.  She denied any other left foot pain.  She also denied wearing shoe inserts or taking medication for the condition.  She stated she was working full time in an administrative capacity and had not missed any days of work in the previous 12 months due to her left foot condition.  The Veteran did not report any functional loss or impairment of the left foot due to her pes planus.  

On examination, the Veteran did not have pain on use or manipulation of the feet.  There was no indication of swelling on use or calluses.  She did not have extreme tenderness of the left foot plantar surfaces.  She did have decreased longitudinal arch height of the left foot on weight-bearing.  There was no objective evidence of marked deformity or marked pronation of the left foot.  The examiner also stated that the weight bearing line does not fall over or medial to the great toe on the left foot.  The Veteran does not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner noted a normal left foot examination.  There was no evidence of hammer toe, hallux valgus, hallus rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  Although the Veteran reported infrequent muscle cramps, she denied pain on use or at rest.  There was no functional loss attributable to the left foot pes planus or pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time. 

Based on the above, the Board finds that a compensable rating for left foot pes planus is not warranted.  Moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral is not shown.  Rather, both VA examiners described the Veteran's left foot pes planus as mild and the Veteran denied ongoing treatment or the use of inserts for pain relief.  38 U.S.C.A. §38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether the Veteran's service connected left foot pes planus warrants an increased rating under any of the other diagnostic codes pertaining to the foot, including DCs 5277-5284.  38 C.F.R. § 4.71a (2015).  The Board finds that DC 5277 (bilateral weak foot), 5278 (claw foot/pes cavus), 5279 (Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of the tarsal or metatarsal bones) are not applicable because the evidence does not show that the Veteran's left foot disability has been manifested by these disabilities at any time during the appeal period.  

Consideration has also been given to whether a higher rating may be assigned under Diagnostic Code 5284 (other foot injuries).  However, the Court has specifically addressed this question, finding that in cases involving evaluation of diagnosed pes planus, the appropriate DC is 5276 governing the evaluation of pes planus, and that to evaluate service-connected pes planus disabilities under DC 5284 constitutes impermissible rating by analogy.  In essence, the Court determined that DC 5284 is not applicable to claims involving the evaluation of pes planus disabilities.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  In light of Copeland, the Board finds that DC 5284, governing foot injuries, other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot conditions specifically listed in 38 C.F.R. § 4.71a , and that to rate her pes planus under DC 5284 would constitute an impermissible rating by analogy.

The Board has also considered whether a compensable rating is warranted under 38 C.F.R. § 4.59 for painful motion.  The Board notes that 38 C.F.R. § 4.59 specifically provides that, "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for a joint."  The Board acknowledges the Veteran's reports of intermittent pain and cramping.  Neither the May 2009 or May 2014 VA examiners found that there was painful motion.  Indeed, during the May 2014 examination, the Veteran specifically denied pain on use.  As there is neither objective nor subjective evidence of painful motion during the appeal period, a compensable rating is not warranted under 38 C.F.R. § 4.59.  

The Board acknowledges the Veteran's assertions that her left foot pes planus is more severe than evaluated, to include her reports of intermittent cramping.  The Veteran is competent to report these symptoms and her reports are found credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned noncompensable rating is warranted for the entirety of the appeal period.

Accordingly, a preponderance of the evidence is against the assignment of a compensable initial rating for left foot pes planus.  The claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The discussion above reflects that the symptoms of the Veteran's left foot pes planus are contemplated by the applicable rating criteria.  The effects of her disability, including intermittent pain and cramping, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, there is no evidence that the appellant is unemployable as a result of her left foot pes planus.  During the May 2014 VA examination, the Veteran reported that she was currently employed full-time.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial compensable rating for bilateral pes planus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


